Citation Nr: 0203422	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  99-06715A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Status as a claimant for purposes of payment of 
Dependency and Indemnity Compensation (DIC) benefits.

2.  Status as a claimant for purposes of payment of accrued 
benefits based on a claim of entitlement to service 
connection for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1971 to April 
1972.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Providence, Rhode 
Island.  

The Board emphasizes that the decision herein addresses the 
appellant's claims of entitlement to DIC and accrued benefits 
on the basis of whether he is a proper claimant, specifically 
whether he meets the definition of "child" as defined by 
regulation, or otherwise is an eligible claimant.  For this 
reason, the Board finds it unnecessary to reach the merits of 
the underlying question of entitlement to service connection 
for the cause of the veteran's death.  As such, discussion of 
the merits of the cause of death claim is not included in 
this decision.


FINDINGS OF FACT

1.  The veteran was not married at the time of his death in 
July 1997.

2.  The appellant is the veteran's son.

3.  The appellant had attained the age of 23 at the time of 
the veteran's death and was not permanently incapable of 
self-support prior to having attained the age of 18.

4.  By rating decision of July 1997 the RO granted 
entitlement to service connection for post-traumatic stress 
disorder, and rated such at a compensable level from March 
1996.

5.  The appellant timely filed a claim of entitlement to 
accrued benefits.

6.  The appellant paid $400 toward the cost of the veteran's 
burial.


CONCLUSIONS OF LAW

1.  The appellant does not meet the criteria of a claimant 
eligible for DIC benefits.  38 U.S.C.A. §§ 101(4)(A), 1310, 
1318 (West 1991); 38 C.F.R. §§ 3.22, 3.312 (2001).

2.  The appellant does not meet the definition of "child" 
of the veteran for eligibility for accrued benefits on that 
basis.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.1000 (2001).

3.  Accrued benefits, in the amount of $400, and no more, for 
the purposes of reimbursement of final expenses of the 
veteran, are payable to the appellant.  38 U.S.C.A. § 5121 
(West Supp. 2001); 38 C.F.R. § 3.1000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

When a veteran dies after December 31, 1956, from a service-
connected or compensable disability (as prescribed in Section 
11), the Secretary shall pay DIC to such veteran's surviving 
spouse, children, and parents.  38 U.S.C.A. § 1310; see 
38 C.F.R. § 3.312.  The Secretary shall also pay benefits to 
the surviving spouse and children of a deceased veteran in 
the same manner as if the veteran's death were service-
connected where a veteran was in receipt or entitled to 
receive compensation at the time of death for a service-
connected disability that was either continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death, or, rated continuously for a 
period of not less than five years from the date of the 
veteran's service discharge or other release from active 
duty.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

Periodic monetary benefits authorized under VA laws, to which 
an individual was entitled at his or her death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement will, 
upon the death of such person, be paid to specifically 
defined classes of individuals, to include the veteran's 
children if there is no surviving spouse.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

The term child means a person who is unmarried and, i) who is 
under the age of 18 years; (ii) who, before attaining the age 
of 18 years, became permanently incapable of self-support; or 
(iii) who, after attaining the age of 18 years and until 
completion of education or training (but not after attaining 
the age of 23 years) is pursuing a course of instruction at 
an approved educational institution; and who is a legitimate 
child, adopted child or stepchild living in the household of 
the veteran.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a) 
(2001).  See also 38 C.F.R. § 3.1000(d)(2).

If a claimant does not meet the eligibility criteria for a 
category specified under 38 C.F.R. § 3.1000, only so much of 
the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(4).  

Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c).

Factual Background

The veteran died in July 1997, as a result of acute narcotic 
and ethanol intoxication.  VA received information as to the 
veteran's death one week later.

By rating decision dated July 22, 1997, after the veteran's 
death, the RO granted service connection for post-traumatic 
stress disorder and assigned ratings as follows:  70 percent 
effective March 29, 1996 to April 6, 1997; 100 percent 
effective April 7, 1997 to July 31, 1997 (based on 
hospitalization); and, 70 percent effective August 1, 1997.  

In July 1997, the RO received an application for burial 
benefits from the funeral home, which was also signed by the 
appellant.  He left blank the box indicating whether he was 
claiming the veteran's death was due to service.  Another 
claim, signed only by the appellant's representative, was 
received in October 1997.  On the later application "YES" 
is checked to the question of whether the cause of death was 
claimed as due to service.

In September 1997, the appellant's representative advised the 
RO that the appellant was claiming entitlement to accrued 
benefits and to service connection for the cause of the 
veteran's death.  Later in September the RO advised the 
appellant by letter that he must complete VA Form 21-601, 
which was enclosed, in order to claim accrued benefits.  The 
RO also informed the appellant of the need to file a formal 
claim for burial benefits.  In October 1997, the RO received 
a completed "Application for Reimbursement From Accrued 
Amounts Due a Deceased Beneficiary", and a completed 
"Application for Burial Benefits", both signed by the 
appellant's representative and not by the appellant.  The 
"Application for Reimbursement From Accrued Amounts Due a 
Deceased Beneficiary" signature line is labeled "SIGNATURE 
BY CLAIMANT" and appears below a certification statement:  

I CERTIFY THAT the foregoing statements 
are true to the best of my knowledge and 
belief.  I further certify that I paid or 
am responsible for the payment of the 
last sickness and burial expenses of the 
above-named beneficiary and hereby make 
claim for any accrued amounts due as 
reimbursement.

In December 1997, the RO contacted the appellant and 
requested further information, to include a receipted funeral 
bill, and advised the appellant that if such was not received 
within one year from the date of the letter benefits may not 
be paid.  In January 1998, the RO received a funeral bill 
with a statement signed by the appellant's representative.  
In January 1998, the RO advised the appellant that as such 
amounts were still shown as owed to the funeral home, no 
reimbursement could be authorized, but that the appellant was 
free to reapply after paying the expenses, within two years 
from the date of burial.

Notations in the claims file show that contact with the 
funeral home confirmed the appellant had paid $400.00 towards 
the veteran's funeral.  The RO in February 1998 advised the 
appellant's representative that a claim signed by the 
appellant was required prior to paying any amount in 
reimbursement from the accrued benefits.

In October 1998, the RO received signed applications for DIC, 
accrued benefits and reimbursement from accrued benefits from 
the appellant.

Documentation in the claims file shows the appellant was born 
in September 1973 and attained the age of 23 in 1996, prior 
to the veteran's death.

The appellant testified at a hearing before the undersigned 
in August 2001.  He reported having spent several hundred 
dollars out-of-pocket for the veteran's funeral expenses.  He 
argued he was entitled to some portion of accrued benefits 
totaling approximately $18,000.00, stemming from the grant of 
service connection for post-traumatic stress disorder for his 
father, the veteran.  He argued that he filed an accrued 
benefits claim within one year of his father's death.  The 
undersigned held the record open for 60 days to afford the 
appellant an opportunity to submit additional evidence.  No 
further evidence was submitted.  

Analysis

During the pendency of this appeal, but after the RO's most 
recent consideration of the issues on appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  Regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that the appellant is not prejudiced by its 
consideration of the claims decided herein pursuant to this 
new legislation and implementing regulations insofar as VA 
has already met all notice and duty to assist obligations 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  The appellant was 
notified as to the laws and regulations governing claimants' 
eligibility for accrued and DIC benefits, or eligibility for 
reimbursement.  The appellant was also been advised as to the 
time limits for the filing of claims.  The RO has by 
information letters, rating actions and the statement of the 
case, advised the appellant of the evidence considered in 
connection with the appeal and of the potentially probative 
evidence throughout the procedural course of the claims 
process.  See 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)(1), (e)).  The 
appellant was also been afforded the opportunity to testify 
at a hearing and appeared for such hearing.  He has not since 
submitted or identified any evidence in support of his 
claims.  Finally, the Board emphasizes that the issues herein 
decided do not compel consideration of evidence surrounding 
the veteran's entitlement to benefits based on PTSD, or based 
on consideration of whether PTSD or other disability related 
to service caused his death.  Rather, the Board must address 
the initial question of whether the appellant is an eligible 
claimant to receive either DIC or accrued benefits.  

For the reasons set out above, the appellant will not be 
prejudiced as a result of the Board deciding these claims 
without first affording the RO an opportunity to consider the 
claims anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the claims.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

The Board focuses on the statutory and regulatory language 
allowing for the payment of DIC and accrued benefits to 
certain classes of individuals.  Where a veteran is not 
survived by a spouse, his children are eligible to receive 
benefits if they meet the regulatory definition of "child."  
In this case, the veteran was not married at the time of his 
death and there is no surviving spouse at issue.  He was 
survived by three offspring, one of whom is the appellant in 
this case.  At the time of the veteran's death the appellant 
had already attained the age of 23 and there is neither 
evidence nor argument that he was permanently incapable of 
self-support prior to attaining the age of 18.  The statutory 
and regulatory criteria governing entitlement to DIC and 
accrued benefits are clear and specific, and the Board is 
bound by them.  Pursuant to these criteria, there is no basis 
upon which to recognize the appellant as a surviving child of 
the veteran to warrant an award of DIC or accrued benefits.  
As the law in this case is dispositive, the claims must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

However the Board has also considered whether the appellant 
may be entitled to accrued benefits for the purpose of 
reimbursement of some of the costs associated with the 
veteran's burial.  (The record reflects that he paid $400.)  
His claim in this regard was denied on the basis that he did 
not file a claim of entitlement to accrued benefits within 
one year of the veteran's death.  The record reflects that 
the appellant did file and sign a burial benefits claim 
shortly after the veteran's death.  His representative 
attempted to file a claim; however, such was not signed by 
the appellant.  VA law provides that a claim must be filed in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  The applicant's 
signature is a critical element of the form because it is the 
manner by which the applicant (1) certifies that the 
statements made in the application are true and complete, (2) 
consents to allow any treating physician or hospital to 
furnish information about the applicant to VA, and (3) waives 
any privilege that would render such information 
confidential.  See Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 
1998 ), cert. denied 119 S. Ct. 371 (1999).  The RO advised 
the appellant by letter dated in September 1997 that he must 
complete the appropriate form to claim entitlement to accrued 
benefits.  The RO provided that form to the appellant; said 
form clearly indicated that the claimant's signature was 
required.  

After receipt of the unsigned form, the RO notified the 
veteran's representative in February 1998 of the need to 
submit an application signed by the appellant in order to be 
considered for accrued benefits.  The RO received an 
application for accrued and DIC benefits signed by the 
appellant in October 1998.  In this regard, the Board 
considers that the appellant's unsigned application, which 
was received within a year of the veteran's death, to be 
"incomplete."  If a claimant's application is incomplete at 
the time it is originally submitted, the Secretary shall 
notify the claimant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year from the date of such notification, no accrued benefits 
may be paid.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  
In this case, the application was completed, and the 
necessary evidence received, within the one year period 
following notification.  Such application was, therefore, 
timely filed and, based on the evidence that the appellant 
paid final expenses of the veteran in the amount of $400, he 
is entitled to accrued benefits in that amount, but no more.  


ORDER

The appeal based on entitlement to DIC benefits is denied.

The appeal based on entitlement to accrued benefits, as a 
child of the veteran, is denied.  

The appeal based on entitlement to accrued benefits for the 
purposes of reimbursement of final expenses of the veteran, 
in the amount of $400, and no more, is granted, subject to 
the controlling criteria applicable to the payment of 
monetary benefits.  


		
	Nancy R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

